—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered June 8, 1999, convicting him of burglary in the first degree and attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea of guilty was not voluntary because, since he had stated during his pre-sentence investigation that he was probably drunk at the time of the offenses, the sentencing court improperly failed to inquire into a possible intoxication defense. This contention is unpreserved for appellate review. The defendant did not move to withdraw his plea or vacate the judgment on that ground (see, People v Lopez, 71 NY2d 662; People v Corona, 276 AD2d 639; People v Sierra, 256 AD2d 598). Further, the narrow exception to the preservation rule described in People v Lopez (supra), does not apply since there is nothing in the defendant’s allocution which would cast significant doubt on his guilt, or otherwise call into question the voluntariness of his plea (see, People v Lopez, 283 AD2d 591; People v Doctor, 270 AD2d 283; People v Toxey, 86 NY2d 725). Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.